DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
REASONS FOR ALLOWANCE
Examiner agrees with the applicant’s remarks dated 07/26/2021 regarding the 112(b) Rejection.
With respect to Claim 1, prior arts fail to disclose primarily the “blades disposed to abut against a shaft coaxial with the rotor axis of a vertical-axis wind turbine rotor” when considered with the remaining limitations from a vertical-axis wind turbine rotor as recited in claim 1. 
Therefore, Claim 1 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests – 
A vertical-axis wind turbine rotor comprising: 
at least one round plate centered on and disposed perpendicularly to the rotor axis; 
said plate configured to receive a shaft disposed on the rotor axis; 
at least one plurality of blade sets, each blade set of said at least one plurality disposed consecutively along the rotor axis at a different elevation than each other blade set in the rotor and each blade set in the at least one plurality consisting of the same number of blades; 
each one of said blade sets in the at least one plurality comprising at least two blades consisting of semicircular blades of the same size and shape arranged symmetrically about the rotor axis so that each blade in a blade set has the same angular spacing from each adjacent blade in the same blade set; 
each blade set in the at least one plurality offset from at least one other blade set in the same at least one plurality by a fixed acute angle having a value determined by dividing the value of said angular spacing by the number of blade sets in the same at least one plurality; 
every plurality of blade sets in the rotor comprising 
a first blade set disposed at a first elevation and comprising blades disposed to abut against a shaft coaxial with the rotor axis; 

a third blade set disposed at a third elevation and offset from the second blade set a second angle; 
a fourth blade set disposed at a fourth elevation and offset from the third blade set a third angle; 
wherein the first, second, and third angles are acute angles of the same value; and 
wherein all of the blade sets in the rotor have fixed relation to one another as the rotor rotates around the rotor axis in operation.
With respect to Claim 11, prior arts fail to disclose primarily “a semicircular turbine blade attached to the first side and disposed to abut against a shaft on the rotor module axis” & “a groove for receiving a second turbine blade” when considered with the remaining limitations from a vertical-axis wind turbine stackable rotor module as recited in claim 11. 
Therefore, Claim 11 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests – 
A vertical-axis wind turbine stackable rotor module comprising: 
a partition plate having a first side and second side opposite the first side, said plate configured to receive a shaft on the rotor module axis; and 
a semicircular turbine blade attached to the first side and disposed to abut against a shaft on the rotor module axis; 
wherein the second side comprises a groove for receiving a second turbine blade.
With respect to Claim 15, prior arts fail to disclose primarily “wherein the second side comprises a plurality of spaced apart protrusions forming a support for receiving a second turbine blade” when considered with the remaining limitations from a vertical-axis wind turbine rotor as recited in claim 15. 
Therefore, Claim 15 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests – 
A vertical-axis wind turbine stackable rotor module comprising: -4-Serial No. 15/934,680Atty. Dock. No. 0156.002 
a partition plate having a first side and second side opposite the first side, said plate configured to receive a shaft; and 
a turbine blade attached to the first side; 
wherein the second side comprises a plurality of spaced apart protrusions forming a support for receiving a second turbine blade.
With respect to Claim 17, prior arts fail to disclose primarily “said blade support selected from the group consisting of grooves and protrusions” when considered with the remaining limitations from a wind turbine rotor kit as recited in claim 17. 
Therefore, Claim 17 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests – 
A wind turbine rotor kit, comprising: 
at least one blade; and 
at least one end plate unassembled with at least one of the at least one blade, said end plate comprising a blade support for receiving at least one of the at least one blade; 
said blade support selected from the group consisting of grooves and protrusions.
With respect to Claim 19, prior arts fail to disclose primarily “said blades on each tier disposed to abut against a shaft on the rotor axis” when considered with the remaining limitations from a vertical-axis wind turbine rotor as recited in claim 19. 
Therefore, Claim 19 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests – 
A vertical-axis wind turbine rotor comprising: 
three tiers of blades, each tier comprising a blade set consisting of three semicircular blades equally spaced apart from one another 120°, each of said three blades having the same size and shape; 
and the blade set of each tier arranged symmetrically about a rotor axis and offset from the blade set of the adjacent tiers by a fixed 40 rotation about the rotor axis; -5-Serial No. 15/934,680Atty. Dock. No. 0156.002 
wherein each of said blade sets have fixed relation to each of the other said blade sets as the rotor rotates around the rotor axis in operation; 
said rotor configured to receive a shaft on the rotor axis; and 
at least one of said blades on each tier disposed to abut against a shaft on the rotor axis.
With respect to Claim 20, prior arts fail to disclose primarily “disposing the first semicircular blade to abut against a turbine rotor shaft in the through hole” when considered with the remaining limitations from a wind turbine rotor as recited in claim 20. 
Therefore, Claim 20 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests – 
A method of constructing a wind turbine rotor, comprising the steps of: 
providing a first end plate comprising a through hole for receiving a turbine rotor shaft and a first groove for receiving a bottom edge of a first blade; 
providing a first semicircular blade; inserting the bottom edge of the first semicircular blade into the first groove; and 
disposing the first semicircular blade to abut against a turbine rotor shaft in the through hole.  
With respect to Claim 22, prior arts fail to disclose primarily “a shaft disposed coaxially with a rotor axis, three blades abutting against the shaft and equally spaced apart at 120°” when considered with the remaining limitations from a vertical-axis wind turbine rotor as recited in claim 22. 
Therefore, Claim 22 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests – 
A vertical-axis wind turbine rotor comprising: 
a shaft disposed coaxially with a rotor axis, three blades abutting against the shaft and equally spaced apart at 120°, wherein each blade is disposed at the same axial location relative to the rotor axis and each blade is curved in a semicircular shape.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


















/JOSEPH ORTEGA/Examiner, Art Unit 2832